NONPRECEDENTIAL DISPOSITION
                               To be cited only in accordance with 
                                        Fed. R. App. P. 32.1




              United States Court of Appeals
                                      For the Seventh Circuit
                                      Chicago, Illinois  60604

                                      Submitted May 4, 2011*
                                       Decided May 4, 2011

                                              Before

                               ILANA DIAMOND ROVNER, Circuit Judge

                               TERENCE T. EVANS, Circuit Judge

                               DAVID F. HAMILTON, Circuit Judge

No. 10‐3654

GUS J. STEVENS,                                    Appeal from the United States District
       Plaintiff‐Appellant,                        Court for the Northern District of Illinois,
                                                   Eastern Division.
       v.
                                                   No. 10 C 5528
DARRELL JEFFERSON and
AMALGAMATED TRANSIT UNION,                         Joan Humpphrey Lefkow,
LOCAL 241,                                         Judge.
    Defendants‐Appellees.




                                            O R D E R

      Gus Stevens, proceeding pro se, appeals from a judgment in favor of Local 241 of the
Amalgamated Transit Union and its president, Darrell Jefferson. Stevens is a union member
working for the Chicago Transit Authority and also serves as an elected board member of



       *
         After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See FED. R. APP. P.
34(a)(2)(C).
No. 10‐3654                                                                                Page 2

Local 241, a paid position. Stevens sued the defendants under 42 U.S.C. § 1983 after Local
241 complied with Notices of Levy from the IRS directing that his salary as a board member
be turned over to satisfy unpaid taxes, interest, and penalties exceeding $150,000. He
concedes the validity of the Notices of Levy but claims that the defendants violated the Fifth
and Eighth Amendments by complying with them. Stevens also claims that the defendants
violated 18 U.S.C. § 1001 by making false statements to federal officials. He seeks damages
and an injunction against further turnover of his salary. The district court dismissed the
action for failure to state a claim.

        Stevens appeals, but his appeal is frivolous. Suits under § 1983 are meant to deter
state actors (and private parties acting so closely in concert with them that they too should
be considered state actors) from using the “color of state law” to deprive individuals of
rights guaranteed by the Constitution. Fries v. Helsper, 146 F.3d 452, 457 (7th Cir. 1998).
Unions and union officials are not state actors, Hallinan v. Fraternal Order of Police of Chicago
Lodge No. 7, 570 F.3d 811, 815 (7th Cir. 2009); Messman v. Helmke, 133 F.3d 1042, 1044 (7th
Cir. 1998), and, regardless, Stevens concedes that Local 241 did nothing more than comply
with valid Notices of Levy. As for § 1001, neither criminal statutes generally, see Cent. Bank
of Denver, N.A. v. First Interstate Bank of Denver, N.A., 511 U.S. 164, 190 (1994), nor § 1001 in
particular, afford civil plaintiffs a private cause of action, Andrews v. Heaton, 483 F.3d 1070,
1076 (10th Cir. 2007); Fed. Sav. & Loan Ins. Corp. v. Reeves, 816 F.2d 130, 137 (4th Cir. 1987).

        At bottom this litigation tries to extend a previous tax‐protestor suit against the IRS
and one of its collection agents. See Stevens v. IRS, No. 08 C 4071 (N.D. Ill. Sept. 17, 2008). We
direct Stevens to show cause within 14 days why we should not impose sanctions under
Federal Rule of Appellate Procedure 38 for pursuing a frivolous appeal.

                                                                                       AFFIRMED.